EXAMINER’S AMENDMENT

The present application is being examined under the pre-AIA  first to invent provisions. 

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Eric Jensen (Reg. No. 37,855) on 20 May 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A support system (100) for realizing a flooring with wooden planks (A) 
a support foot (12) configured to rest on the reference ground; 
a connector (18) configured to be coupled with at least one said plank (A); 
a section bar (10) configured to connect the support foot (12) with the connector (18) and consequently with the at least one plank (A); the section bar (10) having a width and an elongated shape and includes a sheet (22) shaped in such a way that [[the]] a cross-section of the [[same]] section bar (10) is substantially H-shaped, and a seat (32) of triangular section [[and]] having an open 
wherein the system comprises a core (34) received inside the section bar (10); the connector (18) configured to be fixed to the section bar (10) by means of a screw (20) inserted through the connector (18) into the core (34) so as to expand the core (34) and fix the core (34) 

4. (currently amended) The support system (100) according to claim 2, wherein the receiving element (16) comprises two small walls (50), one opposite to the other, separated by a distance equal to the width of the section bar (10), so that in [[the]] coupling phase, the section bar (10) is received between the two small walls (50).

7. (currently amended) The support system (100) according to claim 1, wherein [[a]] the sheet (22) is the substantially H-shaped cross section for the section bar (10).

8. (currently amended) The support system (100) according to claim 7, wherein the sheet (22) includes ends (24, 26) which are wound together and fixed in correspondence of [[the]] central axis (X) of the cross-section of the section bar (10).

9. (currently amended) The support system (100) according to claim 3, wherein the receiving element (16) comprises two small walls (50), one opposite to the other, separated by a distance equal to the width of the section bar (10), so that in [[the]] coupling phase, the section bar (10) is received between the two small walls (50).

17. (currently amended) The support system (100) according to claim 2, wherein [[a]] the sheet (22) is the substantially H-shaped cross section for the section bar (10).

18. (currently amended) The support system (100) according to claim 3, wherein [[a]] the sheet (22) is the substantially H-shaped cross section for the section bar (10).

19. (currently amended) The support system (100) according to claim 4, wherein [[a]] the sheet (22) is the substantially H-shaped cross section for the section bar (10).

20. (currently amended) The support system (100) according to claim 5, wherein [[a]] the sheet (22) is the substantially H-shaped cross section for the section bar (10).

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a support system for raised floors having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635